                                                                     1    John W. Lucas (CA Bar No. 271038)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                     2    Pachulski Stang Ziehl & Jones LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, California 94111-4500
                                                                          Tel/Fax: 415.263.7000 / 415.263.7010
                                                                     4    Email: jlucas@pszjlaw.com
                                                                                   jrosell@pszjlaw.com
                                                                     5
                                                                          Attorneys for Debtor
                                                                     6                                UNITED STATES BANKRUPTCY COURT
                                                                     7                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                                           SAN FRANCISCO DIVISION
                                                                     8
                                                                         In re:                                                Case No. 18-31087 (HLB)
                                                                     9
                                                                                  SEDGWICK, LLP,                               Chapter 11
                                                                    10
                                                                                                         Debtor.               NOTICE OF DISCLOSURE
                                                                    11                                                         STATEMENT HEARING
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                         Hearing Date:
                                                                                                                               Date:      August 1, 2018
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                         Time:      10:00 a.m. (Pacific Time)
                                            ATTORNEYS AT LAW




                                                                                                                               Place:     450 Golden Gate Avenue,
                                                                    14                                                                    16th Floor
                                                                                                                                          San Francisco, CA 94102
                                                                    15                                                         Judge:     Honorable Hannah Blumenstiel

                                                                    16

                                                                    17            PLEASE TAKE NOTICE OF THE FOLLOWING:
                                                                    18            THIS NOTICE IS NOT A SOLICITATION OF VOTES TO ACCEPT OR
                                                                    19            REJECT THE PLAN. VOTES ON THE PLAN MAY NOT BE SOLICITED
                                                                                  UNLESS AND UNTIL THE PROPOSED DISCLOSURE STATEMENT IS
                                                                    20            APPROVED BY AN ORDER OF THE COURT.

                                                                    21            1.       On June 17, 2019, the above-captioned debtor (the “Debtor”) filed (a) Plan of

                                                                    22   Liquidation of Sedgwick LLP, dated June 17, 2019 (Docket No. 245) (as it may be amended or

                                                                    23   modified, the “Plan”); and (b) a related Disclosure Statement in Support of Plan of Liquidation of

                                                                    24   Sedgwick LLP (Docket No. 246) (as it may be amended or modified, the “Disclosure Statement”)

                                                                    25   under section 1125 of title 11 of the United States Code (the “Bankruptcy Code”).

                                                                    26            2.       On June 17, 2019, the Debtor filed the Motion For an Order (I) Approving Disclosure

                                                                    27   Statement, (II) Approving the Form and Manner of Service of the Disclosure Statement Notice, (III)

                                                                    28   Establishing Procedures for Solicitation and Tabulation of Votes on Plan, (IV) Scheduling Hearing


                                                                         DOCS_SF:101309.2 77998/002
                                                                     1   on Confirmation of Plan of Reorganization, and (V) Approving Related Matters (Docket No. 247) (the

                                                                     2   “Motion”) seeking approval of the Disclosure Statement and approval of Solicitation Procedures and

                                                                     3   Confirmation Procedures (as such terms are defined in the Motion) in connection with the Debtor’s

                                                                     4   pursuit of confirmation of the Plan.

                                                                     5            3.       A hearing to consider the approval of the Disclosure Statement and the other relief

                                                                     6   sought in the Motion (the “Disclosure Statement Hearing”) will be held before the Honorable Hannah

                                                                     7   L. Blumenstiel, United States Bankruptcy Judge, at 450 Golden Gate Avenue, San Francisco, CA,

                                                                     8   Floor 16, Courtroom 19 (the “Bankruptcy Court”), on August 1, 2019 at 10:00 a.m., Pacific time.

                                                                     9            4.       Objections to approval of the Disclosure Statement or the Motion, or proposed

                                                                    10   modifications to the Disclosure Statement, if any, must (a) be in writing; (b) state the name and address

                                                                    11   of the objecting party and the nature of the claim or interest of such party; (c) state with particularity
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the basis and nature of any objection or proposed modification and provide the specific language of
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   any proposed modification, where possible; and (d) be filed with the Bankruptcy Court and served on
                                            ATTORNEYS AT LAW




                                                                    14   the following parties so that all objections are received no later than 4:00 p.m., Pacific time on July

                                                                    15   15, 2019: (a) Counsel to the Debtor, Pachulski Stang Ziehl & Jones LLP, Attn: John Lucas, 150

                                                                    16   California Street, 15th Floor, San Francisco, CA 94111; (b) Office of the United States Trustee,

                                                                    17   Northern District of California, Attn: Terri H. Didion, 2500 Tulare Street, Ste. 1401 Fresno, California

                                                                    18   93721; (c) Counsel to the Creditors’ Committee, Sheppard Mullin Richter & Hampton, LLP, Attn:

                                                                    19   Michael Lauter and Alan Feld, Four Embarcadero Center, 17th Floor, San Francisco, CA 94111; and

                                                                    20   (c) all other parties in interest that have filed requests for notice pursuant to Bankruptcy Rule 2002 in

                                                                    21   the Debtor’s chapter 11 case.

                                                                    22            5.       In accordance with Bankruptcy Rule 3017(a), requests for copies of the Disclosure

                                                                    23   Statement, the Plan, or the Motion by parties in interest may be made in writing to counsel of the

                                                                    24   Debtor or via email at ocarpio@pszjlaw.com. Copies of the Disclosure Statement and the Plan (along

                                                                    25   with exhibits to each as they are filed with the Court) and the Motion are available for review, with

                                                                    26   charge, and log-in and password required at https://ecf.canb.uscourts.gov/.

                                                                    27            6.       THIS NOTICE IS NOT A SOLICITATION OF VOTES TO ACCEPT OR

                                                                    28   REJECT THE PLAN. VOTES ON THE PLAN MAY NOT BE SOLICITED UNLESS AND

                                                                                                                             2
                                                                         DOCS_SF:101309.2 77998/002
                                                                     1   UNTIL THE PROPOSED DISCLOSURE STATEMENT IS APPROVED BY AN ORDER OF

                                                                     2   THE COURT.

                                                                     3            7.       The Disclosure Statement Hearing may be continued from time to time without further

                                                                     4   notice other than the announcement of the adjourned date(s) at the Disclosure Statement Hearing or

                                                                     5   any continued hearing.

                                                                     6   Dated: June 17, 2019                          PACHULSKI STANG ZIEHL & JONES LLP

                                                                     7
                                                                                                                       By: /s/ John W. Lucas
                                                                     8                                                     John W. Lucas
                                                                                                                           Attorneys for Sedgwick, LLP
                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                            3
                                                                         DOCS_SF:101309.2 77998/002
